DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:
It appears the recitation “position at opposite ends of the bifacial tandem solar cell” should read “positioned at opposite ends of the bifacial tandem solar cell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3
	The limitation “wherein the bandgap of the perovskite layer can vary from 1.1 to 3.0 eV by tuning the ABX3 composition” is unclear and therefore renders the claim indefinite. The term “can” implies a possibility but does not positively set forth the claimed band gap.  The fact that it can vary does not necessarily mean that it does.  Further, the limitation is directed to a variable composition.  The claim fails to specify the relationship between the composition and the band gap.  Accordingly, the meets and bounds of the claim cannot be determined.  Appropriate correction and clarification are required.  
Regarding claim 5
The limitation “wherein a kind of glass-to-glass encapsulation is carried out in a nitrogen atmosphere to protect the perovskite subcell from degradation” is unclear and therefore renders the claim indefinite.  It is not clear what a “kind-of” glass-to-glass encapsulation is.  It is a glass-to-glass encapsulation or is it not?  Appropriate correction and clarification are required.
Regarding claim 7
	The limitation “wherein the photocurrent-voltage characteristics in the tandem device can be modulated by the rear-side illumination conditions, wherein the open-circuit voltage (VOC), short-circuit current density (JSC), fill factor (FF), and equivalent power conversion efficiency (PCE) all increase with increasing rear-side illumination intensity” is unclear and therefore renders the claim indefinite. There is no prior recitation of “photocurrent-voltage characteristic” and “rear-side illumination conditions” in claim 6 from which claim 7 depends.  Accordingly, there is lack of antecedent basis for these limitations in the claim.  Further, while claim 6 recites “a bifacial tandem solar cell structure”, there is no prior recitation of “the tandem device”.  Therefore, the limitation lacks antecedent basis. Further, the recitation “can be” ” implies a possibility but does not positively set forth the claimed band gap.  The meets and bounds of the claim cannot be determined.  Appropriate correction and clarification are required.  
Regarding claim 8
	Claim 8 recites the limitation “A method of preparing a bifacial Perovskite-CdSeTe tandem solar cell”.  However, the method steps recited in the claim do not include the formation of the Perovskite and CdSeTe solar cells.  Accordingly, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Further, the claim recites the limitations “for CdSeTe solar cells”, “for CdSeTe devices” and “for the perovskite subcell”.  However, there is no prior recitation of any of said elements in the claim.  Accordingly, there is lack of antecedent basis present in the claim.  Appropriate correction and clarification is required.
Regarding claim 9
Claim 9 is dependent on claim 6.  However, claim 6 does not include the subject matter (interconnecting layer/back buffer surface layer) as recited in claim 9.  It appears claim 9 should depend from claim 8.
The limitation “wherein the interconnecting layer is omitted, and the electrical connection of perovskite and CdSeTe subcells are formed by the back buffer surface layer for CdSeTe subcell and the ETL for the perovskite subcell” is unclear and therefor renders the claim indefinite.  It is not clear how a positively recited element can be omitted in a dependent claim.  Applicant appears to be claiming more than one embodiment within a single claim.  It is not clear if the interconnecting layer as recited in claim 8 is even required.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/120991, Snaith et al. with US 2022/0037407 used as a functional language equivalent, in view of US 2018/0175112, Robinson et al.
Regarding claim 1
Snaith teaches a bifacial tandem solar cell (corresponding to a tandem multijunction device comprising transparent conducting oxide opposing electrodes thereby being capable of receiving light from both top and bottom sides of the cell and meeting with the limitation “bifacial”) [Figs. 1 and 8, paragraphs 0003, 0026, 0071-0076, 0289-0290 and 0310-0311] comprising: 
at least one subcell of perovskite (corresponding to the first photoactive material comprising a top A/M/X perovskite absorber) [Fig. 8, paragraphs 0073-0075, 0109 and 0311];
 at least one subcell of CdTeSe (corresponding to the second photoactive material comprising a bottom absorber made of a compound which is a photoactive semiconductor other that the A/M/X perovskite material such as, for example, CdTeSe) [Fig. 8, paragraphs 0073-0075, 0109, 0121 and 0311]; 
a top transparent conductive electrode and a bottom conductive electrode (corresponding to first and second electrodes, both of which can be made of a transparent conductive oxide) [Fig. 8, paragraphs 0290-0291 and 0311], positioned at opposite ends of the bifacial tandem solar cell [Fig. 8 and paragraphs 0290-0311], 
an interconnecting layer (corresponding to recombination layer) between the at least one perovskite subcell (see top absorber) and the at least one CdTeSe subcell (see bottom absorber which can comprise CdTeSe) to monolithically integrate the two subcells [Fig. 8, paragraphs 0006, 0292, 0311 and 0373].
	As further clarification with regards to the tandem solar cell being bifacial, Robinson is cited below
	Robinson, similar to Snaith, teaches a tandem solar cell (100) comprising a top perovskite subcell (110) interconnected to a bottom subcell (120) made of a material that is different from that in the top perovskite subcell (110) [Fig. 1 and paragraph 0098].  Robinson teaches that the tandem solar cell can be configured into a monofacial or bifacial architecture [paragraph 0174], wherein a bifacial architecture achieves an increased power gain compared to monofacial cells as it can collect light and generate electricity through both of its faces [paragraphs 0096 and 0174].
	Snaith and Robinson are analogous inventions in the field of tandem solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tandem solar cell of Snaith to be bifacial, as in Robinson, because: 1) bifacial and monofacial cells are taught to be functionally equivalent structures for use in such similar tandem cells [Robinson, paragraphs 0096 and 0174]; and 2) bifacial solar cells provide for an increased power gain as they can collect light and generate electricity through both faces [Robinson, paragraph 0096].
With regards to the limitation “wherein the maximum solar-to-electricity power conversion efficiency for the bifacial tandem solar cell is greater than 40%”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 2
Modified Snaith teaches the bifacial tandem solar cell as set forth above, wherein the primary illumination direction is from the perovskite subcell (See top absorber), and the secondary illumination direction is the CdSeTe subcell (See bottom absorber) [Snaith, Fig. 8, paragraphs 0073-0075, 0109, 0121 and 0290-0311].
Regarding claim 3
Modified Snaith teaches the bifacial tandem solar cell as set forth above, wherein the perovskite subcell comprises metal halide perovskites with a general formula of ABX3 (AMX3) [Snaith, Fig. 8, paragraphs 0072-0076, 0159 and 0178-0179], 
wherein A is methylamine (MA), formamidine (FA), or cesium (Cs), or a combination thereof [Snaith, Fig. 8 and paragraphs 0164-0168 and 0178-0179], and B is lead (Pb), tin (Sn) [Snaith, Fig. 8 and paragraphs 0178-0180], X is iodine (I), bromine (Br), chlorine (Cl), or a combination thereof [Snaith, Fig. 8, 0178-0180]; and wherein the bandgap of the perovskite layer can vary from 1.1 to 3.0 eV (greater than 1.5eV) by tuning the ABX3 composition [Snaith, paragraphs 0100, 0124 and 0129].
Regarding claim 4
Modified Snaith teaches the bifacial tandem solar cell as set forth above, wherein the CdSeTe subcell comprises cadmium chalcogenide compounds CdSexTe1-x, wherein x value varies from 0 to 1 [Snaith, paragraph 0121]; and wherein the bandgap of the CdSeTe layer can vary from 1.35 to 1.5 eV (between, for example, 1.0 eV and 1.5eV) [Snaith, paragraph 0122].
Regarding claim 6
Snaith teaches an optoelectronic device (corresponding to a tandem solar cell) Figs. 1 and 8, paragraphs 0003, 0026, 0071-0076, 0289-0290 and 0310-0311] comprising: 
two photovoltaic absorber materials of CdSeTe and perovskite (corresponding to bottom absorber which may comprise CdSeTe and to top absorber comprising a perovskite material) [Fig. 8, paragraphs 0073-0075, 0109, 0121 and 0311];  at least one functional component layer (e.g., recombination layer) [Fig. 8, paragraphs 0006, 0292, 0311 and 0373]; and wherein the photovoltaic absorber materials are monolithically integrated into a bifacial tandem solar cell structure (the tandem solar cell comprises transparent conducting oxide opposing electrodes thereby being capable of receiving light from both top and bottom sides of the cell and meeting with the limitation “bifacial”) [Fig. 8, paragraphs 0003, 0026, 0071-0076, 0289-0290 and 0310-0311].
	As further clarification with regards to the tandem solar cell being bifacial, Robinson is cited below
	Robinson, similar to Snaith, teaches a tandem solar cell (100) comprising a top perovskite subcell (110) interconnected to a bottom subcell (120) made of a material that is different from that in the top perovskite subcell (110) [Fig. 1 and paragraph 0098].  Robinson teaches that the tandem solar cell can be configured into a monofacial or bifacial architecture [paragraph 0174], wherein a bifacial architecture achieves an increased power gain compared to monofacial cells as it can collect light and generate electricity through both of its faces [paragraphs 0096 and 0174].
	Snaith and Robinson are analogous inventions in the field of tandem solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tandem solar cell of Snaith to be bifacial, as in Robinson, because: 1) bifacial and monofacial cells are taught to be functionally equivalent structures for use in such similar tandem cells [Robinson, paragraphs 0096 and 0174]; and 2) bifacial solar cells provide for an increased power gain as they can collect light and generate electricity through both faces [Robinson, paragraph 0096].
With regards to the limitation “wherein the maximum solar-to-electricity power conversion efficiency for the bifacial tandem solar cell is greater than 40%”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 7
The limitation “wherein the photocurrent-voltage characteristics in the tandem device can be modulated by the rear-side illumination conditions, wherein the open-circuit voltage (VOC), short-circuit current density (JSC), fill factor (FF), and equivalent power conversion efficiency (PCE) all increase with increasing rear-side illumination intensity” is considered a product-by-process limitation.  
The limitation does not distinguish the claimed product from the prior art.  Further, it does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
	It is noted that the bifacial solar cell of modified Snaith is capable of collecting light and generating electricity through both front and rear faces [Robinson, paragraph 0096].  Accordingly, one of ordinary skill would have found obvious for VOC, JSC, FF, and PCE to increase with increasing rear-side illumination. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/120991, Snaith et al. with US 2022/0037407 used as a functional language equivalent, in view of US 2018/0175112, Robinson et al. as applied to claims 1-4 and 6-7 above, and further in view of US 2010/0186813, Knoll et al.
Regarding claim 5
All the limitations of claim 1, from which claim 5 depends, have been set forth above.
	Modified Snaith teaches the bifacial tandem solar cell as set forth above, wherein the layers of the cell are deposited on a glass substrate [Snaith, paragraphs 0338].
Modified Snaith does not teach a glass-to-glass encapsulation.
Knoll teaches a solar/photovoltaic device encapsulated in a glass-to-glass laminate in order to protect the device from the atmosphere [paragraph 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to encapsulate the tandem solar cell of modified Snaith in a glass-to-glass laminate, as in Knoll, in order to protect the tandem solar cell from the atmosphere [Knoll, paragraph 0028].
The limitation “is carried out in a nitrogen atmosphere” is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
The limitation “to protect the perovskite subcell from degradation” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/120991, Snaith et al. with US 2022/0037407 used as a functional language equivalent, in view of US 2009/0020149, Woods et al. and US 2018/0175112, Robinson et al.
Regarding claim 8
	Snaith teaches a method of preparing a bifacial Perovskite-CdSeTe tandem solar cell (corresponding to a tandem multijunction device comprising TCO opposing electrodes thereby being capable of receiving light from both top and bottom sides of the cell and meeting with the limitation “bifacial”) [Figs. 1 and 8, paragraphs 0003, 0026, 0071-0076, 0289-0290 and 0310-0311], comprising:
preparing a transparent conducting oxide (TCO) electrode coated glass substrate (corresponding to the second electrode which can be made of a TCO material and is deposited on a glass substrate) [Fig. 8, paragraphs 0290-0291, 0310-0311 and 0338]; 
forming a CdSeTe subcell (corresponding to the second photoactive material comprising a bottom absorber made of a compound which is a photoactive semiconductor other that the A/M/X perovskite material such as, for example, CdTeSe) [Fig. 8, paragraphs 0073-0075, 0109, 0121 and 0311];
depositing an n-type window layer (corresponding to n-type layer comprising, for example, C60, TiO2, ZnO, etc.) for the CdSeTe subcell (see bottom absorber) [Fig. 8 and paragraphs 0271-0275]; 
forming a back buffer surface layer (corresponding to charge recombination layer) for the CdSeTe subcell (see bottom absorber) [Fig. 8 and paragraph 0134-0150]; 
depositing an interconnecting layer (corresponding to additional layers of the charge recombination layer) [Fig. 8 and paragraphs 0145-0150]; 
depositing an electron transport layer (ETL) for a perovskite subcell (See top absorber) [Fig. 8 and paragraphs 262-281]; 
forming the perovskite subcell (see top absorber) [Fig. 8, paragraphs 0073-0075, 0109 and 0311];
depositing a hole transport layer (HTL) for the perovskite subcell [Fig. 8 and paragraphs 262-281]; and 
depositing a front TCO layer [Fig. 8 and paragraphs 0290-0311].
Snaith is silent to the method comprising a step of depositing a front metal grid.
	Woods teaches a method for making a tandem solar cell comprising a step of depositing a front metal grid in order to aid in the lateral conduction to the cell terminals [Fig. 11 and paragraph 0088].
	Snaith and Woods are analogous inventions in the field of tandem solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Snaith to include a step of depositing a front metal grid, as in Wood, in order to aid in the lateral conduction to the cell terminals [Woods, Fig. 11 and paragraph 0088].
	As further clarification with regards to the tandem solar cell being bifacial, Robinson is cited below
	Robinson, similar to Snaith, teaches a tandem solar cell (100) comprising a top perovskite subcell (110) interconnected to a bottom subcell (120) made of a material that is different from that in the top perovskite subcell (110) [Fig. 1 and paragraph 0098].  Robinson teaches that the tandem solar cell can be configured into a monofacial or bifacial architecture [paragraph 0174], wherein a bifacial architecture achieves an increased power gain compared to monofacial cells as it can collect light and generate electricity through both of its faces [paragraphs 0096 and 0174].
	Snaith and Robinson are analogous inventions in the field of tandem solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tandem solar cell of Snaith to be bifacial, as in Robinson, because: 1) bifacial and monofacial cells are taught to be functionally equivalent structures for use in such similar tandem cells [Robinson, paragraphs 0096 and 0174]; and 2) bifacial solar cells provide for an increased power gain as they can collect light and generate electricity through both faces [Robinson, paragraph 0096].
With regards to the limitation “wherein the maximum solar-to-electricity power conversion efficiency for the bifacial tandem solar cell is greater than 40%”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 9
Modified Snaith teaches the method as set forth above, wherein the interconnecting layer is omitted (charge recombination layer may be a single layer thereby omitting additional layers) [Snaith, Fig. 8 and paragraphs 0145-0150], and the electrical connection of perovskite and CdSeTe subcells (see top and bottom absorbers) are formed by the back buffer surface layer (corresponding to the single charge recombination layer) for the CdSeTe subcell and the ETL (n-type TaTm layer) for the perovskite subcell (see top absorber) [Snaith, Figs. 1 and 8, paragraphs 262-281].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0341506, Sampath et al. teaches a tandem solar cell comprising a plurality of subcells monolithically integrated via an intermediate contact and an oxide buffer [Fig. 3B and paragraphs 0045-0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721